FILED
                                                                       United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                        Tenth Circuit

                                FOR THE TENTH CIRCUIT                           June 5, 2019
                            _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
 GARLAND E. WILLIAMS,

          Plaintiff - Appellant,

 v.
                                                              No. 19-3018
 UNITED STATES OF AMERICA;                         (D.C. No. 2:18-CV-02540-CM-TJJ)
 MARTIN L.C. FELDMAN, U.S. District                             (D. Kan.)
 Judge for the Eastern District of Louisiana;
 MICHAEL B. NORTH, U.S. Magistrate
 Judge for the Eastern District of Louisiana,

          Defendants - Appellees.
                         _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

Before LUCERO, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

      Garland Williams, proceeding pro se and in forma pauperis, appeals the

district court’s dismissal of his complaint for failure to state a claim, pursuant to

28 U.S.C § 1915(e)(2)(B). Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            I.

      Williams filed a civil complaint in the United States District Court for the

District of Kansas on October 10, 2018. The complaint named as defendants the

United States of America, U.S. District Judge for the Eastern District of Louisiana

Martin Feldman, and U.S. Magistrate Judge for the Eastern District of Louisiana

Michael B. North. Because Williams was proceeding in Kansas district court in

forma pauperis, a magistrate judge sua sponte reviewed Williams’s complaint and,

subsequently, recommended that the district court dismiss it.

      In her Report and Recommendation, the magistrate judge found that while

Williams’s complaint “references the United States District Court for the District of

Louisiana’s lack of jurisdiction” and “the . . . judges’ failure to meet their

obligations,” the “complaint does not make clear what, if any, factual basis these

claims rest on.” ROA at 45. The magistrate judge noted that Williams’s complaint

was difficult to understand. Though the judge was able to discern that Williams’s

complaint “seems to arise from factual allegations that the Magistrate Judge’s Report

and Recommendation in Williams v. USA et. al., 2:18-cv-2552-F-5 (E.D. La. 2018),

was improper,” she nonetheless found it “unclear what claim or claims [Williams] is

asserting” before the district court in Kansas, or whether there is a factual basis for

the court’s jurisdiction over those claims. ROA at 45–46.

       The magistrate judge also found that venue was not proper in Kansas because

both Williams and the defendants reside in Louisiana and “the events giving rise to

[Williams’s] claim occurred in Louisiana.” ROA at 46. Lastly, the magistrate judge

                                            2
observed that any claims Williams has against Judge Feldman and Magistrate Judge

North would be barred by judicial immunity, and that the United States “is also likely

immune from this suit.” ROA at 46.

      The district court adopted the Report and Recommendation and dismissed

Williams’s complaint for failure to state a claim upon which relief can be granted,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Williams timely appealed.

                                           II.

      This court reviews de novo a district court’s dismissal of a pro se complaint

for failure to state a claim. Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 806 (10th

Cir. 1999). Pursuant to § 1915(e)(2)(B)(ii), the court may dismiss sua sponte an in

forma pauperis action that fails to state a claim upon which relief may be granted.

Whitney v. New Mexico, 113 F.3d 1170, 1172–73 (10th Cir. 1997); 28 U.S.C.

§ 1915(e)(2)(B)(ii).1 “Such dismissal is warranted only where it is patently obvious

that the plaintiff could not prevail on the facts alleged,” and that an opportunity for

amendment would be futile. Whitney, 113 F.3d at 1173 (citations and quotations

omitted).

      Williams fails to show how the district court erred in dismissing his complaint.

Like the complaint at issue, Williams’s opening brief is difficult to understand. Even



      1
        Although 28 U.S.C. § 1915(e)(2)(B) refers to “prisoners,” this court has
repeatedly concluded that § 1915(e)(2)(B) “applies to all in forma pauperis
proceedings.” Getachew v. Google, Inc., 491 F. App’x 923, 925 (10th Cir. 2012); see
also Ruston v. Church of Jesus Christ of Latter-Day Saints, 304 F. App’x 666, 668
(10th Cir. 2008).
                                            3
after construing his pleadings liberally, as we must, United States v. Pinson, 584 F.3d

972, 975 (10th Cir. 2009), we cannot discern any meaningful argument, and we find

no error below. The adopted Report and Recommendation correctly noted that

Williams’s complaint lacks even basic factual assertions: the complaint does not

reveal what the factual basis of Williams’s claims is. As such, the district court did

not err in concluding that Williams failed to “nudge his claims across the line from

conceivable to plausible.” ROA at 61 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

554, 570 (2007)). Indeed, we are not able discern from the complaint what claims

Williams is attempting to state.

      Finally, the district court did not err in concluding that offering Williams the

opportunity to amend his complaint would be futile because “he still could not

overcome the hurdles of immunity and venue.” ROA at 61. On appeal, Williams

does not explain why venue is proper in Kansas, i.e., whether Defendants are

residents of Kansas or whether “a substantial part of the events or omissions giving

rise to the claim occurred” in Kansas. See 28 U.S.C. § 1391(b). Nor does Williams

explain why Judge Feldman, Judge North, or the United States would not be immune

from suit. See Henriksen v. Bentley, 644 F.2d 852, 855 (10th Cir. 1981) (“Judges are

absolutely immune from civil liability for judicial acts, unless committed in the clear

absence of all jurisdiction.”); F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994) (“Absent a

waiver, sovereign immunity shields the Federal Government . . . from suit.”).

      Accordingly, we conclude the district court did not err in dismissing Mr.

Williams’s case pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                           4
                                 III.

We AFFIRM the judgment of the district court.




                                   Entered for the Court


                                   Allison H. Eid
                                   Circuit Judge




                                  5